Citation Nr: 1450188	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for the residuals of a shell fragment wound (SFW) of the left foot.  

2.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).

3.   Entitlement to service connection for kidney cancer.

4.   Entitlement to service connection for chronic obstructive pulmonary disease (COPD).
5.   Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to July 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board in November 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

Throughout the appeal, the residuals of a SFW of the Veteran's left foot are productive of moderate impairment of muscle groups XI and XII.  


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent for residuals of a SFW of the left foot have been throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes (Codes) 5311, 5312 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in June 2014 pursuant to remand by the Board.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

SFW of the Left Foot

The Veteran is claiming an increased rating for residuals of the SFW of his left foot.  It is noted that service connection for this disability was established in a February 1971 rating decision that assigned a noncompensable (zero percent) rating at that time.  The rating was increased to 10 percent by rating decision dated in November 2001, under the provisions of Code 7804.  In an April 2009 rating decision, the RO reduced the rating for the SFW of the left foot residuals to zero percent, without a specific finding of material improvement.  The 10 percent rating was restored under the provisions of Code 5310, for injury of Muscle Group X, by the RO in a November 2010 rating decision.  The Veteran continues to express dissatisfaction with the 10 percent rating, and as the assigned rating is less than the maximum available under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In considering the residuals of a muscle injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  VA defines the terms "slight," "moderate," "moderately severe," and "severe" for the evaluation of muscle disabilities.  A moderate disability is defined in 38 C.F.R. § 4.56(d)(2).  For a moderate disability, the type of injury is a "through and through penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection."  38 C.F.R. § 4.56(d)(2)(i).  The history and complaint would show "service department record or other evidence of in-service treatment for the wound," as well as record of consistent complaint regarding one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered fatigue threshold, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly lowered fatigue threshold.  38 C.F.R. §§ 4.56(c), (d)(2)(ii).  Objective findings would show exit (if present) and entrance scars, if present.  They would be "small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side."  38 C.F.R. § 4.56(d)(2)(iii).  

For a moderately severe disability, the type of injury would be a "through and through or deep penetrating wound by small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  The history and complaint would show "service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound," with report of consistent complaint of the cardinal signs and symptoms of muscle disability, as discussed above, and, if present, the inability to keep up with employment requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Objective findings would indicate entrance and exit (if present) scars indicating the track of the missile through one or more muscle groups.  There would also be "indications of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side."  Strength and endurance tests would demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

For a severe disability, the type of injury would involve a through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  The history and complaint would show "[s]ervice department or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability ..., worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective findings would indicate ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile, (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Muscle injuries are addressed in 38 C.F.R. § 4.73.  Muscle Group X controls movements of the forefoot and toes as well as the propulsion thrust in walking.  Code 5310.  Muscle Group XI functioning is associated with propulsion and plantar flexion of the foot, stabilization of the arch and flexion of the toes.  Code 5311. Muscle Group XII functioning is associated with dorsiflexion, the extension of the toes and stabilization of the arch.  Code 5312.  

For slight impairment of muscle groups XI and XII, a zero percent rating is warranted.  Moderate disability of either muscle group warrants a 10 percent rating.  Moderately severe disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Codes 5311 and 5312.  

Muscle injuries in the same anatomical region, i.e., the foot and leg, will not be combined, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, and from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity. 38 C.F.R. § 4.55.  

Scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Code 7801 (2014).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118,  Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Code 7802 (2014).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802, Note 2.  

Scars that are superficial and unstable are rated as 10 percent disabling.  38 C.F.R. § 4.118, 7803 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Code 7803, Note 1.  

Scars that are superficial and painful on examination are rated as 10 percent disabling. 38 C.F.R. § 4.118, Code 7804 (2014). 

Other scars are rated based upon limitation of function of affected part. 38 C.F.R. § 4.118, Code 7805 (2014).

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Review of the Veteran's service treatment records (STRs) shows that in March 1970 he sustained multiple fragment wounds of both lower extremities from a booby trap.  He underwent delayed primary closure of all wounds, including the SFW of his left foot.  On VA examination in December 1970, no specific mention of the left foot SFW was made and, as noted, a zero percent rating was awarded by rating decision in February 1971.  

A November 2001 rating decision increased the noncompensable evaluation to 10 percent for the service-connected left foot SFW scars based on the results of a November 2000 VA examination, which showed tender and painful scarring.

On examination by VA in March 2009, three scars of the left foot were noted.  The first, lateral to the inferior ankle measured 5.4 cm by 0.4 cm; the second, on the left anterior superior ankle, measured 1.9 cm by 0.3 cm; and the third, proximal and superior to scar number 2, measured 3.6 cm by 0.6 cm.  There was no tenderness to palpation or adherence to underlying tissue.  There was no limitation of motion of loss of function.  There was no underlying soft tissue damage or skin ulceration or breakdown over the scar.  The diagnosis was non-disfiguring, non-adherent scars in the left foot, with no residuals.  

VA outpatient treatment records, dated in February 2010, showed that the Veteran had left foot pain that was assessed as being lateral sural nerve neuritis.  Lysine injection therapy was undertaken.   

An August 2010 VA examination did not specifically address the SFW residuals of the Veteran's left foot.  On VA examination in December 2013, the left foot scarring was described as being non-painful and stable.  Three scars were noted, on the Achilles tendon, dorsal foot, and lateral heel.  The first measured 1 cm, the second measured 1 by 0.5 cm and the third measured 2 by .1 cm.  Total area was approximately .7 cm2.  It was noted that the Veteran had foot tenderness due to sural nerve involvement and imbedded foreign bodies, but the tenderness was unlikely the result of the scars themselves, which were well-healed and asymptomatic.  There was no functional impact as a result of the SFW scars.  

An examination was conducted by VA in June 2014.  At that time, the diagnosis was SFW to left foot, muscle injury to groups XI and XII.  It was noted that the Veteran had a SFW from stepping on a butterfly bomb and currently had pain in the left foot at the back of the foot, just below the ankle.  He also complained of a tingling sensation in the same area.  The Veteran had scarring, with entrance and exit wounds indicating the track to be through one or more muscle groups.  There were no fascial defects associated with the muscle injuries, but there was some impairment of muscle tonus and some loss of muscle substance noted.  Strength testing was 5/5 for both affected muscle groups.  There was no muscle atrophy.  He did use orthotics for his shoe, which helped him walk as well as with the pain in the foot.  There was mild decrease in dorsiflexion of the left foot, although gait was normal.  The Veteran had an inability to heel or toe walk.  X-ray studies showed retained shrapnel in muscle groups XI and XII.  It was noted that the Veteran's left foot SFW did not affect his ability to work.  

The SFW of the Veteran's left foot resulted in asymptomatic scarring that is not shown to affect motion, be tender on objective demonstration, or repeatedly ulcerate.  As such, a compensable rating is not shown to be demonstrated under the criteria for rating of scars.  He was, however, more recently rated on the basis of muscle injury of muscle group X.  After review of the evidence, the Board finds that the most recent, and competent, evaluation in the record does not show involvement of group X, but rather that both groups XI and XII were affected by the shrapnel.  As such, the provisions related to evaluation of two muscle groups in the same anatomical area are for application.  The examination showed impairment of muscle tone and muscle substance, with mild decrease in dorsiflexion of the left foot and an inability to heel or toe walk.  The Board finds that these residuals represent moderate disability of each muscle group.  In accordance with the regulations, this is elevated to moderately severe disability of one of the muscle groups, which warrants a 20 percent evaluation.  Staged ratings are not appropriate in this case because the left foot disability is not shown to be manifested by differing levels of severity at any point during the appeal period.  To this extent, the appeal is allowed.  



ORDER

A rating of 20 percent for the residuals of a SFW of the left foot is granted, subject controlling regulations governing the payment of monetary benefits.


REMAND

In light of the grant of the increased evaluation for residuals of the SFW of the left foot, the claim of TDIU should again be reviewed by the Agency of Original Jurisdiction (AOJ).  Moreover, the Board notes that in the November 2013 Board remand the Board found that the Veteran had raised several claims, including service connection for kidney cancer, COPD and residuals of a right knee replacement (based on receipt of new and material evidence).  These matters were referred to the AOJ for adjudication.  The record does not demonstrate that this was accomplished.  The Board finds that these matters are inextricably intertwined with the Veteran's pending appeal for TDIU and must be adjudicated prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must adjudicate the Veteran's pending claims of service connection for kidney cancer, COPD and right knee replacement residuals.  

2.  The AOJ should then notify the Veteran and his representative of any decision and his appellate rights and afford them the appropriate opportunity to perfect an appeal of the inextricably intertwined claims.
 
3.  The AOJ should take any necessary development action on the TDIU claim and then readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review of any issue properly on appeal, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


